Citation Nr: 1415098	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  11-19 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death pension benefits in the amount of $15,920.00.



ATTORNEY FOR THE BOARD

H.Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1942 to November 1945.  He died in December 2006 and the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the Appellant's request that indebtedness in the amount of $15,920.00 be waived.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a statement dated August 11, 2010, the appellant stated that she had a request for waiver "pending."  A VA printout dated October 29, 2010 indicates that the appellant's waiver request had been received "with 5655."  The appellant's original waiver request and VA Form 5655 are not currently associated with the record.  They must be obtained on remand.  The appellant should also be provided the opportunity to submit updated financial information.

Accordingly, the case is REMANDED for the following action:

1. As noted above, in a statement dated August 11, 2010, the appellant stated that she had a request for waiver "pending."  A VA printout dated October 29, 2010 indicates that the appellant's waiver request had been received "with 5655."  The appellant's original waiver request and VA Form 5655 should be obtained and associated with the record.  

2.  Request that the appellant provide an updated Financial Status Report (VA Form 5655) regarding current income and expenses.

3.  Thereafter, readjudicate the claim on appeal.  If the claim is not granted in full, provide the appellant and her representative, if any, with a supplemental statement of the case, and after she has had an adequate opportunity to respond, return this case to the Board for further appellate review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).





